Matter of Eisenhauer v Watertown City Sch. Dist. (2022 NY Slip Op 04833)





Matter of Eisenhauer v Watertown City Sch. Dist.


2022 NY Slip Op 04833


Decided on August 4, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 4, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, NEMOYER, CURRAN, AND BANNISTER, JJ.


237 CA 21-01477

[*1]IN THE MATTER OF JOHN W. EISENHAUER AND KATHLEEN ANNE MCGLYNN EISENHAUER, PETITIONERS-PLAINTIFFS-APPELLANTS,
vWATERTOWN CITY SCHOOL DISTRICT, WATERTOWN CITY SCHOOL DISTRICT BOARD OF EDUCATION, CITY OF WATERTOWN AND ROSWELL P. FLOWER MEMORIAL LIBRARY, RESPONDENTS-DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


TABNER, RYAN & KENIRY, LLP, ALBANY (WILLIAM F. RYAN, JR., OF COUNSEL), FOR PETITIONERS-PLAINTIFFS-APPELLANTS. 
THE LAW FIRM OF FRANK W. MILLER, EAST SYRACUSE (CHARLES C. SPAGNOLI OF COUNSEL), FOR RESPONDENTS-DEFENDANTS-RESPONDENTS WATERTOWN CITY SCHOOL DISTRICT AND WATERTOWN CITY SCHOOL DISTRICT BOARD OF EDUCATION. 
SLYE LAW OFFICES, P.C., WATERTOWN (ROBERT J. SLYE OF COUNSEL), FOR RESPONDENT-DEFENDANT-RESPONDENT CITY OF WATERTOWN.
WHITEMAN OSTERMAN & HANNA LLP, ALBANY (ELLEN M. BACH OF COUNSEL), FOR RESPONDENT-DEFENDANT-RESPONDENT ROSWELL P. FLOWER MEMORIAL LIBRARY. 

	Appeal from a judgment (denominated order) of the Supreme Court, Jefferson County (James P. McClusky, J.), entered May 17, 2021 in a proceeding pursuant to CPLR article 78 and declaratory judgment action. The judgment, inter alia, dismissed the "[a]rticle 78 challange." 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Eric D . [appeal No. 1], 162 AD2d 1051, 1051 [4th Dept 1990]).
Entered: August 4, 2022
Ann Dillon Flynn
Clerk of the Court